UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C., FORM 10-K/A (Amendment No. 5 ) T ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30351 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 75-2263732 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Pkwy N., Suite 100 Houston, Texas 77040 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 517-5000 Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes T No £ Check if there is no disclosures of delinquent filers in response to Item 405 of Regulations S-B not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The aggregate market value of the voting stock and non-voting common equity held by non-affiliates of the registrant as of March 28, 2008 (based on the closing price on that date) was$31,406,139. At March 28, 2008, the issuer had outstanding 115,846,019 shares of Common Stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note This Annual Report on Form 10-K/A is filed as an amendment to the Annual Report on Form 10-KSB filed by Deep Down, Inc. (the “Company” or “Deep Down”) on April 1, 2008 (the “Original 10-KSB”). Deep Down received an SEC comment letter dated February 26, 2009, stating that the SEC requires that we amend the Form 10-K for December 31, 2007 to present supplemental audited predecessor financial statements for Deep Down, Inc. for the period fromJanuary 1, 2006 through November 20, 2006 (the date preceding its purchase by the successor entity). As a result, the Company has determined to file this Amendment No. 5 (this “Amendment”) to the original Form 10-KSB for the following reasons:(1) to include the required disclosures under provisions of SFAS 131, “Segment Reporting,”included in Item.1 Business Overview on page 5 and Footnote 1 to the Consolidated Financial Statements on page F-9, (2) to present supplemental audited predecessor company financial statements for
